Title: From John Adams to William Jones, 5 April 1813
From: Adams, John
To: Jones, William



Sir
Quincy April 5th, 1813

On the 17th of January, I had the Honour of addressing a line to the President recommending Mr John Marston junior of Boston to be appointed a Midshipman in the Navy. I am informed that an Application was made by his Father to Mr Hamilton your Predecessor, as early as last July. Since I wrote to the President I have had an opportunity to know this young Gentleman much more particularly. I never knew any one more enamoured with the Profession he had chosen, nor indeed with any other Object. His whole heart and Mind are devoted to the Navy and the Sciences Subservient to it. His habits are Strictly regular and his Morals unsullied, without Affectation. Every Navy has great Want of Such Characters. I am convinced, if he has not an appointment he will go as a Volunteer or even as a common Seaman. He is destined to an early death, or an early promotion in the Service.
I am not unapprised of the Multitude of Applications, nor of the Rules that a President ought to observe in Appointments. No Man can be answerable for the future Conduct of a Youth of 17 or 18; but We must judge as well as We can, from present Appeances: and this Nation has So much Reason to glory in the Midshipmen I had the honour to appoint when I had the power; that I neither hesitate nor blush to recommend one more.
I have the honour to be, with great Esteem and / respect, Sir your most obedient Servant
John Adams